Citation Nr: 0926909	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for a multiple joint pain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2001 to March 
2002 and from July 2003 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's joint pain condition is rated by analogy under 
Diagnostic Code 5025 for fibromyalgia.  Fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5025.  A 10 percent 
evaluation is assigned for fibromyalgia symptoms that require 
continuous medication for control.  A 20 percent evaluation 
is assigned for fibromyalgia symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent evaluation is 
assigned for fibromyalgia symptoms that are constant, or 
nearly so, and refractory to therapy.  A note following the 
diagnostic code states that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The Veteran was granted service connection for a joint pain 
condition in a March 2005 rating decision.  The disability 
was rated by analogy under Diagnostic Code 5025 for 
fibromyalgia, and assigned a 40 percent disability 
evaluation.  The Veteran appeals this decision, contending 
that the severity of his joint pain condition warrants a 
higher rating.

The Veteran was first afforded a VA examination in March 
2005.  Upon examination, the Veteran's main complaint was 
multiple joint arthralgias which started approximately 1 year 
prior to the exam.  He described an ongoing problem with 
joint swelling, pain, and stiffness in his ankles, knees, 
wrists, shoulders, and hands.  The examiner noted that the 
Veteran was ambulatory with a cane, and the Veteran indicated 
that he experienced subluxation of the knees which caused him 
to fall at times.  The Veteran also reported wrist pain, 
causing loss of grip strength.  A physical examination 
revealed that the ankles were tender to palpation, but there 
was no swelling or redness.  The wrists and ankles were 
unable to complete a full range of motion, with the most 
limiting factor being weakness.  As for the Veteran's knees, 
there was no instability of the patella medically, but he was 
absent 70 degrees of full flexion, and the examiner noted 
mild pain, decreased endurance and easy fatigability.  There 
was significant tenderness of the shoulders, and range of 
motion was absent 90 degrees of forward elevation and 
abduction secondary to weakness.

X-rays of the various joint revealed no abnormalities of the 
bilateral knees, wrists, or ankles.  Mild degenerative 
arthritis was demonstrated on a shoulder X-ray.  The examiner 
concluded by diagnosing the Veteran with degenerative joint 
disease of the shoulders and multiple joint arthralgias and 
muscle weakness.

The record also contains a private report from the Arthritis 
and Rheumatology Associates of Southwestern Pennsylvania from 
September 2005.  A musculoskeletal exam showed multiple 
muscle tender points over all standard points checked.  There 
was no objective synovitis, joint tenderness, or deformity 
throughout the small joints of the hands, wrists, elbows, or 
shoulders.  The spine, hips, knees, ankles, and feet were 
completely unremarkable.  All joints had complete range of 
motion without deficit.  A neurological examination showed no 
gross motor or sensory deficiencies.  The Veteran's condition 
was assessed as multiple joint pains, fatigue, and 
generalized weakness of undetermined etiology.  The examiner 
suspected fibromyalgia.

VA outpatient treatment records from 2004 through 2006 
indicate that the Veteran complained of and was treated for a 
joint pain condition.  In December 2004, it was noted that 
the Veteran complained of joint pain and stiffness, but the 
examiner did not find any objective neurological exam 
abnormalities, or evidence of multiple sclerosis or a 
peripheral nerve or muscle problem.  In January 2005, the 
Veteran described constant joint pain and difficulty 
sleeping.  An examination revealed slight synovitis of the 
metacarpalphalangeals and wrist, slight flexion contractures 
bilaterally in the elbows, muscle weakness, and several 
fibromyalgia tender points.  In May 2005, it was noted that 
the Veteran's symptoms were consistent with fibromyalgia.  It 
was also indicated that multiple studies for evidence of 
primary autoimmune rheumatologic disorder or primary myopathy 
were negative.  In September 2005, it was noted that the 
Veteran declined physical therapy because in the past it had 
caused his symptoms to worsen.

The record also contains a Social Security Administration 
(SSA) determination on the Veteran's claim for social 
security benefits.  The findings of the SSA note that medical 
evidence established that the Veteran suffered from multiple 
joint pains, fatigue, and generalized weakness of 
undetermined etiology, possibly due to fibromyalgia syndrome, 
Reiter syndrome or ankylosing spondylitis, and adjustment 
disorder with depression and anxiety.  The report also 
indicated that the Veteran retained the residual functional 
capacity to perform sedentary work, diminished by the need 
for use of a cane and to lie down during the workday for pain 
relief.  The Veteran was found eligible for disability 
benefits commencing February 1, 2004. The records used to 
reach this determination have not been associated with the 
record.  The Board notes that it has been resolved in various 
cases, essentially, that although SSA decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the Veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)  Also, an up-
to-date VA examination will assist in reaching a final 
decision in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the Veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

2.  Any pertinent VA and private treatment 
records dating since January 2006 should 
be obtained.  All records which are not 
duplicates of those already in the claims 
file should be associated with the claims 
file.

3.  The Veteran should be provided an 
examination by an appropriate VA 
specialist in order to determine the 
extent and severity of the disability at 
issue. All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should note the 
nature of any treatment received by the 
Veteran for this condition and its effect 
on his ability to pursue gainful 
employment as well as on his daily 
activities. Rationale for all conclusions 
should be provided.

4.  Thereafter, if the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




